Citation Nr: 1726445	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  10-41 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

1.  Entitlement to service connection for left ear hearing loss.  

2.  Entitlement to an initial compensable rating for right ear hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. A. Sebastian, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1970 to December 1978, with additional active service at the United States Military Academy from July 1966 to June 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa. The Board notes that these matters were remanded by the Board in May 2015 and July 2016. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of the appellant's case should take into account the existence of this electronic record.

The appeal is REMANDED to the AOJ. VA will notify the Veteran if further action is required.

REMAND

Unfortunately, a remand is required in this case for the issues on appeal. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

The Board finds that the VA examination report is inadequate to decide the claim. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board acknowledges the Veteran's subjective symptomatology and his statements pertaining to weapons, M-14s, jumping from helicopters without hearing protection, and his cadet experience at West Point Military Academy.  

In this case, the examiner opined that the Veteran's left ear hearing loss was not caused by or a result of an event in military service. In so concluding, the examiner stated that the Veteran's West Point records were not found, and the audiogram is the gold standard for the objective measurement of hearing loss (including acoustic trauma). However, the medical opinion did not consider the Veteran's contention that his hearing loss was the result of noise exposure directly related to his cadet years and training duties, and his report of continuity of symptoms since service. See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury but relied on the absence of evidence in the service treatment records to provide a negative opinion).  The Veteran's statements are particularly relevant here, as his West Point records are unavailable.  

Based on the foregoing, the Board finds that a remand is necessary to obtain an adequate medical opinion regarding the nature and etiology of the Veteran's left ear hearing loss.  Additionally, as the Board is remanding the Veteran's claim of entitlement to service connection for right ear hearing loss, the Board will also remand the issue of the Veteran's entitlement to an increased evaluation for his service-connected right ear hearing loss for updated audiological findings.  

Accordingly, the case is REMANDED for the following action: 

1.  The AOJ should forward the Veteran's claim to an otolaryngologist, or other qualified medical examiner, 	concerning the likelihood that the Veteran's left ear hearing loss is related or attributable to his active duty service, to specifically include his reports of noise exposure  during service. The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, lay assertions. The examiner must be provided a copy of this REMAND.
   
The examiner should opine as to whether it is at least as likely as not (a 50% or greater probability) that any current hearing loss in the Veteran's left ear had its onset in service, was caused by military service, or is related to military service, to include whether any injury due to loud noise exposure experienced therein contributed to his current left ear hearing loss.
   
Furthermore, the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim. Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss when there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for a hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service. 

The examiner should specifically address whether there was any threshold shift or notch at higher frequencies during service or shortly thereafter that may be indicative of acoustic trauma. 

The examiner should also comment on the likelihood that loud noises experienced as a cadet resulted in damage to auditory hair cells even though findings may or may not suggest a recovered temporary threshold shift in service. If the examiner finds auditory hair cell damage to be a likely result of the military noise exposure, please comment on the likelihood that such 	damaged hair cells would result in a greater permanent hearing loss than 	otherwise would be manifest.

The examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss in the Veteran's left ear was caused by noise exposure in service as opposed to some other cause.

In rendering this opinion, the examiner should consider the Veteran's statement that his left ear hearing loss is related to in-service noise 	exposure, to include artillery, small arms fire, explosions, and his cadet experiences, as well as the Veteran's statements of continuity of symptomatology. The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation. 

Finally, as the previous VA examiner did not, the Board would appreciate the otolaryngologist to specifically comment on the impact, if any, of the line of research conducted by Dr. Sharon G. Kujawa, including the following: 

"Acceleration of Age-Related Hearing loss by Early Noise Exposure: Evidence of a Misspent Youth" by S. Kujawa, M.D., and M.C. Liberman (2006). J Neurosci. 2006 Feb 15; 26(7): 2115-2123. 

Kujawa SG, Liberman MC (2009) Adding insult to injury: cochlear nerve degeneration after "temporary" noise-induced hearing loss. J Neurosci. 2009 Nov 11;29(45): 14077-85.

Lin HW, Furman AC, Kujawa SG and Liberman MC (2011) Primary neural degeneration in the guinea pig cochlea after reversible noise-induced threshold shift. JARO 12:605-616.

Furman AC, Kujawa SG, Libermann MC (2013) Noise-induced cochlear neuropathy is selective for fibers with low spontaneous rates. J. Neurophysiol. 110, 577-586.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his right ear hearing loss. Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a puretone audiometry test. The examiner should also review all pertinent records associated with the claims file. 

The examiner should comment on the severity of the Veteran's hearing loss and report all signs and symptoms necessary for rating the disability.

 A clear explanation for all opinions based on specific facts of the case as well as relevant medical principles is needed.  As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 , copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

3.  The AOJ should review the examination reports to ensure that they are in compliance with this remand. If the reports are deficient in any manner, the AOJ should implement corrective procedures.  

5. After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claims should be readjudicated. If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.



	(CONTINUED ON NEXT PAGE)


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369   (1999).



______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals


This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (Lexis 2016).

